Citation Nr: 1024346	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for lactose 
intolerance.

4.  Entitlement to service connection for periodontitis or 
entitlement to additional VA treatment.

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to service connection for disability 
manifested by low back pain.

7.  Entitlement to service connection for a hernia.

8.  For the period from November 1, 2002 to April 12, 2009, 
entitlement to a rating in excess of 10 percent for acid 
reflux disease.

9.  For the period beginning April 13, 2009, entitlement to a 
rating in excess of 30 percent for acid reflux disease.

10.  For the period from November 1, 2002 to June 25, 2007, 
entitlement to a rating in excess of 10 percent for glaucoma.

11.  For the period beginning June 26, 2007, entitlement to a 
rating in excess of 20 percent for glaucoma.

12.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee meniscal tear status-post 
arthroscopy.

13.  Entitlement to an initial compensable rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board finds it useful to detail the procedural history in 
some detail.  In a February 2003 rating decision, the RO 
granted service connection for acid reflux disease, glaucoma, 
the left knee disability, and allergic rhinitis, and denied 
service connection for hypertension, hypercholesterolemia, 
and lactose intolerance.  The RO assigned an effective date 
of November 1, 2002, the day after separation from service, 
for the service connected disabilities.  See 38 C.F.R. 
§ 3.400.  The Veteran perfected an appeal of the initial 
ratings assigned and the denials of service connection.

The Board is cognizant that the Veteran asked for an 
"earlier effective date of 3/24/2003" in his January 2005 
substantive appeal (VA Form 9), but this only referred to the 
date that the RO had indicated receipt of his notice of 
disagreement and did not raise the issue of an earlier 
effective date for the assignment of a rating.  Further, at 
that time, all ratings were assigned to the day after 
separation from service, which was prior to March 24, 2003.

In an August 2006 rating decision, the RO denied entitlement 
to service connection for periodontitis and bilateral carpal 
tunnel syndrome.  In a September 2006 rating decision, the RO 
denied entitlement to service connection for dental treatment 
purposes.  The Veteran filed a notice of disagreement to the 
denial of service connection for periodontitis, but did not 
reference other dental disability or the September 2006 
rating decision.  In subsequent adjudication documents, 
however, the RO referenced entitlement to dental treatment 
for the periodontitis.  The issue before the Board is, thus, 
entitlement to service connection for periodontitis ,but 
includes the issue of dental treatment for periodontitis.  

The Veteran also perfected an appeal of the denial of service 
connection for bilateral carpal tunnel syndrome.  The RO, in 
a June 2009 rating decision, granted service connection for 
right and left wrist carpal tunnel syndrome.  This claim, 
therefore, is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In a March 2008 decision, the RO increased the rating for the 
service-connected glaucoma from 10 to 20 percent, effective 
June 26, 2007.  This resulted in the staged rating, as listed 
on the Title page.  As the Veteran has not been granted the 
maximum benefit allowed, the Veteran is presumed to be 
seeking a higher rating and the claim is still active.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the March 2008 rating decision, the RO also denied claims 
for service connection dermatitis, low back pain, and hernia.  
The Veteran filed a May 2008 notice of disagreement with the 
RO's denials of service connection contained in the March 
2008 rating decision.  These issues of service connection are 
remanded to allow for the issuance of a statement of the case 
on these matters.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

In the June 2009 rating decision, the RO also granted an 
increase from 10 to 30 percent for acid reflux disease.  This 
resulted in the staged rating, as listed on the Title page.  
As the Veteran has not been granted the maximum benefit 
allowed, the Veteran is presumed to be seeking a higher 
rating and the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The service-connected allergic rhinitis was assigned a 
noncompensable (0 percent) rating in the February 2003 rating 
decision.  In subsequent documents, the rating currently 
assigned has been mistakenly listed as 10 percent.  The Board 
finds this to be a typographical error.  The rating sheet, 
contained in all subsequent rating decisions, correctly lists 
the noncompensable rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6522.

The Veteran has recently submitted additional documents, 
after the last issued supplemental statement of the case.  
The Veteran also submitted a VA Form 21-4142, authorizing VA 
to obtain documents.  The additional documents are not 
relevant to the claims on appeal and/or are already of file 
and the VA Form 21-4142 refers to VA records already of file.  
Thus, there is no duty to obtain these records prior to 
adjudication on the merits and/or allow the Agency of 
Original Jurisdiction (AOJ) to have initial consideration of 
evidence.  See 38 C.F.R. § 20.1304.

The Veteran requested a Board hearing, and was scheduled for 
an April 2010 videoconference hearing.  He failed to appear 
for this hearing, and has not provided cause for failing to 
appear.  Thus, the Veteran's request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704.

The issues of increased ratings for glaucoma and the left 
knee disability, as well as the claims for service connection 
for dermatitis, disability manifested by low back pain, and 
hernia pursuant to Manlincon are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no inservice diagnosis of hypertension and no 
blood pressure readings indicative of hypertension for VA 
compensation purposes; the Veteran does not have a current 
diagnosis of hypertension for VA compensation purposes.

2.  Hypercholesterolemia is not a disability for which VA 
compensation is payable.

3.  Lactose intolerance is not a disability for which VA 
compensation is payable.

4.  There was no assertion of dental trauma in service; the 
Veteran was not a prisoner of war; periodontitis is not a 
disability for which VA compensation is payable; the dental 
disability has been provided VA outpatient care as a Class II 
disability and additional treatment is not warranted.

5.  For the period from November 1, 2002 to October 22, 2006, 
the acid reflux disability was not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, but 
was rather manifested by symptoms of less severity.

6.  For the period beginning October 23, 2006, the acid 
reflux disability was manifested by considerable impairment 
of health, pain and there is some evidence of vomiting, but 
was not manifested by material weight loss and hematemesis or 
melena with moderate anemia; nor was it manifested by other 
symptom combinations productive of severe impairment of 
health.

7.  Allergic rhinitis is not manifested by polyps nor greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for hypercholesterolemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009); 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).

3.  Service connection for lactose intolerance is not 
warranted.  38 U.S.C.A. §§1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Service connection nor additional outpatient dental 
treatment for periodontitis is warranted.  38 U.S.C.A. § 1712 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 17.161(c) 
(2009). 

5.  For the period from November 1, 2002 to October 22, 2006, 
the criteria for a rating higher than 10 percent for acid 
reflux disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7346 (2009).

6.  For the period beginning October 23, 2006, the criteria 
for a 30 percent rating, but no higher, for acid reflux 
disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.114, Diagnostic Code 7346 
(2009).

7.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued VCAA notification letters regarding 
the claims adjudicated upon the merits in this decision in 
November 2002 (general VCAA notice), November 2005 (dental), 
February 2006 (dental), March 2006 (Dingess), and June 2007 
(acid reflux disease).  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The Veteran was provided general notice 
regarding the establishing of a disability rating and 
effective date, as required by Dingess.  The RO provided 
specific notice regarding the dental disability.

The Board is cognizant that not all the notices were provided 
before initial adjudication, and thus, some notices were not 
timely.  To the extent VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statement of 
the case in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

The Board is also cognizant that there is no letter that 
specifically listed the issues of service connection for 
hypertension, hypercholesterolemia, and lactose intolerance.  
In this regard, the November 2002 VCAA letter only generally 
referred to the Veteran's claims.  In Overton v. Nicholson, 
20 Vet. App. 427 (2006), the Court found that a letter that 
did not address the specific issue cannot be found adequate 
as to that issue.  In this case, however, the claims for 
hypercholesterolemia and lactose intolerance are denied based 
on not being disabilities for which VA compensation is 
payable, and thus, a remand to issue additional notice would 
service no useful purpose, as on the undisputed facts, they 
are denied as a matter of law.  Regarding the claim for 
hypertension, the Veteran was notified in multiple documents, 
to include the December 2004 statement of the case, that 
hypertension was denied.  The Veteran indicated knowledge 
that this claim was among the claims he was appealing, by 
referencing the issue in the notice of disagreement.  That 
is, the November 2002 letter provided general notice of what 
was needed to substantiate the claim, and the RO provided 
documents that would notify a reasonable person that the 
issue of hypertension was among those disabilities referenced 
in the November 2002 letter, and the Veteran has shown actual 
knowledge of this fact.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), reversed on other grounds, Vazquez-Flores v. 
Peake, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the claim for service connection for periodontitis, 
to include dental treatment, the RO issued notice specific to 
this issue.

Further, on the claims for increase, where, as here, service 
connection has been granted and the disability ratings have 
been assigned, the claims of service connection have been 
more than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the initial claims for 
increase for acid reflux disease and allergic rhinitis, 
following the initial grant of service connection.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate claims.  The service treatment records and post-
service VA records are of file.  There is no evidence of 
outstanding records that are pertinent/relevant to the 
claims.  

Regarding the providing of examinations for the claims for 
service connection, the claims for service connection for 
hypercholesterolemia and lactose intolerance are denied as 
they are not disabilities for which VA compensation is 
payable.  Thus, there is no duty to provide VA examinations 
regarding these two claims.  The Veteran was provided an 
April 2009 examination, with June 2009 addendum, regarding 
the claim for service connection for hypertension, and a 
February 2006 VA dental examination.  Review of these 
examination reports reveals that they are adequate for rating 
purposes.  That is, the examiners answered the relevant 
questions in regard to these claims necessary to adjudicate 
these appeals.  See 38 C.F.R. § 3.159.  In this regard, the 
Board is cognizant that the representative has requested an 
opinion regarding the dental claim, but this issue is 
resolved on the undisputed facts, and thus, there is no duty 
to obtain an opinion.

Regarding the claims for initial higher ratings, the Veteran 
has been provided multiple examinations that address the 
service-connected acid reflux disease and allergic rhinitis 
and there is no duty to provide additional examinations 
regarding these two claims.  The examinations of records are 
adequate to rate the disabilities.  See 38 C.F.R. §§ 3.326, 
3.327.

As there is no indication of the existence of additional 
evidence to substantiate the claims adjudicated upon the 
merits in this decision, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Service Connection:  General Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence of a nexus to service.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Service Connection:  Specific Law and Facts for Hypertension

The Veteran asserts that he developed hypertension due to 
service.  In a June 1998 report of medical history, the 
Veteran marked that he had a history of high or low blood 
pressure.  Another June 1998 record notes that the Veteran 
was once under blood pressure monitoring.  There is record of 
the blood pressure monitoring in the service treatment 
records.

The schedule provides that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  There are no blood 
pressure reading found in the service treatment records that 
meet this criteria.

After service, in a December 2002 VA general examination, the 
Veteran reported that he had been told that his blood 
pressure was high in the past but that he had never taken 
medications.  The current blood pressure readings were 
134/70, 140/80, and 130/80.  The examiner assessed that the 
Veteran's blood pressure was normal.  

The Veteran underwent an April 2009 VA hypertension 
examination.  The examiner indicated review of the claims 
file.  The examiner wrote under date of onset for 
hypertension:  "1980s."  The examiner wrote that the 
Veteran reported that he was first diagnosed as having 
hypertension around 1985.  He noted that he had elevated 
systolic pressures in the 150s.  The Veteran reported that he 
was placed on medication in Korea, around 1991-92, and the 
medication was later discontinued.  The examiner recorded 
blood pressure readings from the service records, none of 
which meet the criteria for hypertension for VA purposes.  
The examiner discussed the examination completed in April 
2002, prior to separation, that noted "high pressure."  The 
examiner explained that this was a reference to the Veteran's 
glaucoma.  

Regarding post-service records, the examiner noted an 
elevated pressure on initial evaluation of 122/80, and a 
diagnosis of hypertension on May 2004 with a blood pressure 
reading of 154/81.  The Veteran was placed on medication.  
Current blood pressure reading was 128/86.  The examiner 
noted that the readings used to diagnose hypertension were 
128/86, 128/84, and 122/82.  The examiner diagnosed 
hypertension and indicated hypertensive heart disease was 
present.  In a June 2009 addendum, the examiner wrote that it 
was less likely than not that the Veteran's hypertension had 
its onset during military service.  She wrote that there was 
no documentation to support a diagnosis of systemic 
hypertension during the Veteran's military service.  

Service Connection:  Analysis for Hypertension

Service connection for hypertension is not warranted.  
Although there is evidence that the Veteran's blood pressure 
was monitored during service, there is no medical evidence of 
a hypertension diagnosis during service, or within a year of 
service.  Further, the Veteran has provided contradictory lay 
statements regarding the taking of hypertension medication 
during service.  Due to the direct contradiction, combined 
with an absence of medical documentation of the Veteran being 
placed on medication, the Board finds that the Veteran was 
not placed on hypertension medication during service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
In addition, the only medical opinion evidence of file weighs 
against the claim.

There is, however, a larger reason for denial of this claim.  
Post-service documents contain a diagnosis of hypertension 
and indication that the Veteran is being treated with 
medication; the VA general medical examination and the April 
2009 VA hypertension examination, however, do not contain 
blood pressure reading indicative of a hypertension diagnosis 
for VA purposes.  That is, there are no past or current 
readings showing a diastolic blood pressure of 90mm. or 
greater, or a isolated systolic blood pressure of 160mm. or 
greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
In these, circumstances, the Board finds there is no 
hypertension diagnosis for VA purposes.  

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Regarding the Veteran's lay contentions, he has not 
been shown to possess the requisite medical training or 
credentials needed to diagnose hypertension.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, hypertension is not a disability that can be 
diagnosed by a layperson.  To the extent the Veteran can 
report blood pressure readings, the Veteran has not self-
reported blood pressure readings indicative of hypertension.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
As there are no blood pressure reading in the medical record 
indicative of a diagnosis of hypertension, and the Veteran 
has not reported such blood pressure readings, the Board 
finds that the Veteran does not currently have hypertension 
for VA purposes.  The Board has considered whether the 
Veteran has had hypertension at any point during the pendency 
of his claim.  Service connection may be granted if there is 
a disability at some point during the claim, even if it later 
resolves or becomes asymptomatic.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  In this case, there is no evidence of 
hypertension during the claim period.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for hypertension be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection:  
Facts and Analysis for Hypercholesterolemia and Lactose 
Intolerance

The Veteran has filed for service connection for 
hypercholesterolemia (high blood cholesterol) and lactose 
intolerance.  The Veteran has not identified any diagnosed 
disability associated with the hypercholesterolemia.  Service 
connection is in effect for acid reflux disease, sometimes 
diagnosed as gastroesophageal reflux disease (GERD).  The 
Veteran has not identified any diagnosed disability entity 
other than that considered by the rated acid reflux disease.  
See 38 C.F.R. § 4.14.

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is 
no indication that the Veteran's hypercholesterolemia is 
manifested by any such impairment.

The only manifestation of the Veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hypercholesterolemia.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

Similarly, the Veteran has not identified any disability 
associated with the lactose intolerance, as separate from the 
service connected acid reflux disease.  Again, without 
evidence of a diagnosed associated disability, aside from the 
finding of lactose intolerance, there is no disability 
capable of service-connection.

The Veteran has presented no competent medical evidence to 
the contrary.  His assertion that elevated cholesterol and 
lactose intolerance is itself a disability is not competent 
medical evidence because, as a layman, he is not competent to 
give an opinion as to whether a laboratory finding or 
intolerance constitutes a disease or disability, or is the 
manifestation of such, for VA compensation purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for hypercholesterolemia and 
lactose intolerance must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Service Connection and Treatment:  Specific Law for 
Periodontitis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 180 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran.  Fulfilling these criteria makes the disability a 
Class II disability.  38 C.F.R. § 17.161(b)(1) (2009).  The 
other Classes, providing different levels of care, require 
the Veteran to have a compensable dental disability, that the 
disability be resulting from combat wounds or service trauma, 
that the Veteran be a former prisoners of war, or that his 
service fulfill certain other conditions/situations 
inapplicable to the present appeal.  See 38 C.F.R. § 17.161.  

Service Connection and Treatment:  Facts for Periodontitis

The Veteran asserts that he has periodontitis that began 
during, or is otherwise attributable, to service.  Review of 
the service treatment records reveals dental treatment.  The 
Veteran has made no assertion, and there is no other evidence 
indicating, that the claimed dental disability is due to 
trauma, nor is there evidence that the Veteran was a prisoner 
of war.  Instead, the Veteran's only assertion is that the 
disability began in service, or started but was undiagnosed 
in service.

The Veteran's DD Form 214 indicates that the Veteran was not 
provided a complete dental exam and all appropriate dental 
services and treatment within 90 days prior to separation.  
Post-service, the Veteran was provided VA dental care as 
having a Class II disability, which qualified him for one-
time treatment.  In a February 2006 VA contract dental 
examination, the examiner noted that the disability began in 
1992, while in service, but went untreated.  The examiner 
reported that the Veteran had had three surgeries for the 
dental disability.  The examiner described the current 
symptoms and plan for further treatment.  The examiner 
diagnosed chronic, generalized, moderate to severe 
periodontitis.  

In a June 2008 dental record, a clinician noted that the 
Veteran was informed that VA could not provide his routine 
dental care.  

Service Connection and Treatment:  Analysis for Periodontitis

Periodontitis, as a matter of VA law and regulations, is not 
a disability for which compensation is paid.  Thus, service 
connection for compensation purposes is denied.  The record 
reflects that the Veteran has been provided care for the one-
time correction of periodontitis.  In this case, the "one-
time treatment" took several surgeries.  This care was 
provided for the Class II disability.  There is no basis for 
additional care, and the Veteran has provided no basis for 
considering his disability as belonging to a different class 
listed in 38 C.F.R. § 17.161.  Thus, there is no entitlement 
under the undisputed facts of this case to compensation or 
additional VA outpatient treatment.  Therefore, as a matter 
of law, the claims for compensation and additional treatment 
are denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Higher Initial Ratings:  General Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Higher Initial Rating:  Specific Law for Acid Reflux Disease

The schedule does not have a rating code for acid reflux 
disease. Therefore, the Board will rate it by analogy under 
the rating criteria for a hiatal hernia under Diagnostic Code 
7346.  See 38 C.F.R. § 4.20.  Diagnostic Code 7346, located 
in 38 C.F.R. § 4.114, provides that a 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 60 percent rating 
is warranted with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

Higher Initial Rating:  Facts for Acid Reflux Disease

The Veteran asserts that the service-connected acid reflux 
disease warrants higher initial ratings.  The Veteran 
underwent a December 2002 VA general medical examination.  
The Veteran took medication for the disability.  The examiner 
reported, that if he did not take the medication, he had 
daily symptoms.  With the medication, under assessment, the 
examiner wrote that two to three times a week the Veteran had 
"break through symptoms for which he ha[d] to take extra 
supplemental antacids."  The symptoms included dyspepsia, 
indigestion, and chest pain.

The Veteran underwent an October 2006 VA examination that 
addressed this disability.  The examiner reviewed the claims 
file.  The reported that once to twice a week he had burning 
in chest, reflux, and epigastric pain, bloating and 
dyspepsia.

The examiner noted that the Veteran had gnawing pain several 
times a week.  There was no hematemesis or melena.  This was 
nausea that occurred less than once a week.  There was no 
vomiting or diarrhea.  The Veteran did have belching and 
constipation.  The Veteran had gained weight and there were 
no signs of significant weight loss or malnutrition.  There 
were no signs of anemia.  There was abdominal tenderness.  
The examiner recorded that doctor visits for the disability 
caused the Veteran to lose one week of time from his work in 
the last twelve months.  

The Veteran underwent a VA contract examination that 
evaluated this disability in June 2007.  The examiner wrote 
that the condition affected general body health by causing 
constant burning pain in the chest and lower abdomen when he 
has a flare up.  The examiner noted weight gain.  The 
examiner reported that the Veteran had dysphagia, heartburn, 
epigastric pain, scapular pain, reflux and regurgitation of 
stomach contents, nausea and vomiting, and hiccupping for 
days. The Veteran has no arm pain, hematemesis and passing of 
black-tarry stools.  The Veteran had fifty attacks a year.  
The examiner indicated, essentially, that during flare-ups, 
the Veteran's ability to function and sleep were limited.  
The Veteran could not lift heavy objects due to the 
disability.  The abdomen was tender to palpitation.  Under 
diagnosis, the Veteran reported that the disability did not 
cause significant anemia and did not cause malnutrition.

In an April 2009 VA examination, the examiner noted review of 
the claims file.  The Veteran reported that he had received 
notice from his supervisors that his occasional absenteeism, 
reported as two to three days a month, from work due to acid 
reflux may affect his performance evaluation.  The Veteran 
reported that he had symptoms of "burning in his chest" and 
that he felt like he could not breath at times.  He also 
sometimes felt like he had problems swallowing.  The Veteran 
reported that his symptoms had become worse and that 
currently he had symptoms three-four days per week despite 
medication.  The Veteran reported he had modified his diet to 
avoid acidic foods and caffeine but he still had burning in 
his throat, chest discomfort and substernal pain.  He had 
regurgitation with undigested food and bile type liquid less 
than weekly, and severe heartburn four times a day.  The 
symptoms frequently occurred at work.  The examiner indicated 
that there was no history of vomiting.  

The examiner reported that the Veteran's overall health was 
good.  The Veteran had lost three weeks from work in the last 
twelve months due to this disability and joint pain.  

Higher Initial Rating:  Analysis for Acid Reflux Disease

After review of the evidence of record, which includes 
several VA examinations, the Board finds that the 10 percent 
initial rating is the appropriate rating prior to the October 
23, 2006 examination.  The prior examination, the December 
2002 VA general medical examination, showed symptoms but the 
disability was mainly controlled by medication.  Review of 
the evidence prior to October 23, 2006, to include the 
December 2002 VA examination, fails to show that the 
disability caused considerable impairment of health.  A 
rating in excess of 10 percent prior to October 23, 2006 is 
denied.

The Board is aware that the RO found that a 30 percent rating 
was warranted as of the April 2009 VA examination.  Upon 
review of the record, however, the Board finds that the 
increased severity of the disability was shown upon the 
October 23, 2006 examination.  See 38 C.F.R. § 3.400.  The 
Board is cognizant that there is some evidence of fluctuating 
symptoms and contradictory findings, with the last 
examination noting no history of vomiting, while a prior 
examination indicated such a history.  Upon review of the 
evidence in total, however, the Board finds that as of the 
October 23, 2006 examination, the acid reflux disability was 
manifested by considerable impairment of health.  Resolving 
all reasonable doubt in favor of the Veteran, a 30 percent is 
granted as of October 23, 2006.

Although, as noted, there is some evidence that the 
disability is manifested by vomiting, and the disability 
causes pain.  However, there is no evidence of hematemesis, 
melena, or anemia.  Further, in the Board's judgment there is 
no evidence of symptom combinations productive of severe 
impairment of health.  The Veteran has missed some work but 
has generally been able to work and the Board finds that the 
disability does not rise to the level of a severe impairment 
of health.  Thus, the Board finds there is no period upon 
appeal where a 60 percent rating is warranted.  Thus, a 
rating is excess of 30 percent for the period beginning 
October 23, 2006 is denied.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

As the preponderance of the evidence is against the aspects 
of the claim denied, the doctrine of reasonable doubt is not 
applicable to these aspects of the claim.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Based on these findings, the 
Board grants a 30 percent rating for acid reflux disease as 
of October 23, 2006 and finds that ratings in excess of 10 
percent prior to October 23, 2006 and in excess of 30 percent 
as of October 23, 2006 are not warranted.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.114, Diagnostic Code 7346.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  
Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and 
the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is 
exceptional. 

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Higher Initial Rating:  Specific Law and Facts for Allergic 
Rhinitis

The Veteran asserts that his allergic rhinitis warrants a 
compensable rating.

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

In the December 2002 VA general medical examination, the 
examiner wrote that the disability required daily 
antihistamines and nasal steroids to control symptoms.  The 
physical examination revealed slight nasal bogginess and 
erythema in the nares.

An examiner evaluated the disability in an October 2006 VA 
examination.  The examiner recorded that the Veteran had 
nasal congestion, excess nasal mucous, itchy nose, watery 
eyes, and sneezing.  There was frequent breathing difficulty.  
There was no speech impairment.  Physical examination 
revealed no nasal obstruction and no polyps.  The Veteran 
took a daily medication.  The Veteran was noted to lose less 
than one week in the last 12-month period from work due to 
this disability.  The examiner wrote that there was no 
significant effect on the Veteran's usual occupation.

In an April 2009 VA examination, the examiner reported the 
Veteran stated that he had not been treated for a sinus 
infection "in years" and had never been hospitalized for 
this disability.  The Veteran believed, however, that he was 
having more trouble breathing through his nose.  Symptoms 
also included frontal headaches and sinus tenderness.  The 
examiner reported that there was occasional breathing 
difficulty.  Physical examination shows no obstruction on the 
left and 20 percent right-nasal obstruction.  There were no 
polyps present.  No time loss from work was indicated to be 
due to this disability.  The examiner reported that there 
were no significant effects of the Veteran's usual 
occupation.

Higher Initial Rating:  Analysis for Allergic Rhinitis

The Board finds that a compensable rating is not warranted.  
A compensable rating requires 50-percent obstruction on each 
side or 100-percent nasal obstruction on one side.  The 
highest schedular rating requires polyps to be present.  The 
examinations show that this disability has no significant 
effects on the Veteran's employment.  A schedular compensable 
rating is not warranted.  See 38 C.F.R. § 4.31.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable to this 
claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
Based on these findings, the Board denies the claim for a 
compensable rating for allergic rhinitis.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.97, Diagnostic Code 6522.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  
Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and 
the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is 
exceptional. 

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.

Service connection for lactose intolerance is denied.

Service connection for periodontitis is denied.

For the period from November 1, 2002 to October 22, 2006, 
entitlement to a rating in excess of 10 percent for acid 
reflux disease is denied.

For the period beginning October 23, 2006, entitlement to a 
rating of 30 percent for acid reflux disease, but no higher, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

REMAND

Regarding entitlement to service connection for dermatitis, a 
disability manifested by low back pain, and a hernia, the RO 
denied the claims in a March 2008 rating decision.  The 
Veteran submitted a statement in May 2008 indicating that he 
was appealing these issues.  Thus, the Veteran filed a timely 
notice of disagreement to the denial of these three service 
connection claims.  See 38 C.F.R. § 20.201.  The Board 
remands these issues for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for higher ratings for glaucoma, the 
Veteran last underwent a VA examination that addressed this 
issue in April 2009.  Examiners have previously found that 
the Veteran's glaucoma is manifested by impairment of the 
visual field, and the RO has rated the disability on this 
basis.  See 38 C.F.R. §§ 4.77, 4.79, Diagnostic Codes 6013, 
6080.  The examiner, in the April 2009 examination report, 
wrote that there was no progression of visual field deficits 
in either eye.  The examiner did not reference what previous 
visual field test was referenced.  The last VA examination 
report of file that includes a copy of the standard Goldmann 
chart is dated in June 2007.  38 C.F.R. § 4.77 provides that 
a standard Goldmann chart must be included with the 
examination report.  As the more recent VA examination does 
not include the chart and it is unclear whether the examiner 
reported no change when viewing the June 2007 Goldmann chart, 
the Board remands this issue for the scheduling of a new VA 
examination.  A copy of the Goldmann chart must be associated 
with the examination report and made of file, and the 
examiner must reference the Goldmann chart when reporting the 
results of the examination.

Regarding the claim for higher ratings for the service-
connected left knee disability, the Veteran last underwent a 
VA examination that addressed this issue in April 2009.  In 
the examination report, the examiner indicated that the 
Veteran had flexion to 140 degrees and extension to 0 
degrees.  The examiner wrote that repeat flexion and 
extension of the knee did produce pain but no weakness or 
fatigue.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Board finds that this 
most recent examination report is inadequate as the examiner 
indicated there was pain on repeated motion but did not 
indicate the additional amount in degrees caused by this 
functional loss, or other functional loss due to pain.  The 
appeal of this issue is remanded in order to schedule the 
Veteran for an additional VA examination.  The examiner is to 
specifically address loss of function and pain on motion 
under DeLuca.

Accordingly, the case is REMANDED for the following action:

1.  Provide a Statement of the Case to 
the Veteran addressing the issues of 
service connection for dermatitis, a 
disability manifested by low back pain, 
and a hernia.  The Veteran is hereby 
notified that he can only perfect an 
appeal as to such matter by the timely 
filing of a substantive appeal, also 
known as a VA Form 9, Appeal to the Board 
of Veterans' Appeals, within 60 days of 
the issuance of the statement of the 
case.  These issues should only be 
returned to the Board if an appeal is 
perfected.

2.  Schedule the Veteran for a 
comprehensive VA eye examination for the 
purposes of determining the current 
severity of his glaucoma.  The claims 
file should be furnished to the examiner 
for his or her review.  The results of 
visual field testing must be recorded on 
a standard Goldmann chart, and the 
Goldmann chart must be included with the 
examination report.  All other indicated 
tests should be conducted.  A complete 
rationale for any opinion expressed 
should be provided.

3.  Schedule the Veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
current severity of the left knee 
disability.  The claims file should be 
furnished to the examiner for his or her 
review.  All necessary tests including 
range of motion testing should be 
completed.  The examiner is asked to 
specifically address additional loss of 
function and pain on motion under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Any 
functional loss found should be recorded 
in degrees.  A rationale for any opinion 
expressed should be provided.

4.  Thereafter, the Veteran's claims for 
increased ratings for glaucoma and a left 
knee disability must be readjudicated on 
the basis of all of the relevant evidence 
of record and all governing legal 
authority.  If either benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


